Title: To Thomas Jefferson from Henry Dearborn, 23 April 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                     War DepartmentApril 23. 1806
                        
                        I have the honor of proposing for your approbation the following promotions & appointments in the Second Legion of the Militia of the District of Columbia.
                  Ensign James Millan of the Infantry to be promoted to the Rank of Lieutenant in the same, vice, Lt. Thomas W. Peyton, removed from the District
                  Ensign Frederick Shuck of the Infy to be promoted to the Rank of Lieutenant vice Lieut. John Bonsall, resigned
                  Laurence Hoof to be appointed Captain of Infantry, vice, Captain James A. Sutton (Deceased)
                  Alexander Moore to be appointed Ensign of Infantry and 
                  Joseph Mandeville to be appointed Cornet of Cavalry
                  Accept Sir, the assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    